      Case 19-23977           Doc 23         Filed 11/27/19 Entered 11/27/19 15:31:48          Desc Main
                                               Document     Page 1 of 6
                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


  IN RE:                                                       Case No.: 19-23977
                                                               Chapter: 13
            William J. Broderick                               Hearing Date: 12/6/19

                                                               Judge A. Benjamin Goldgar
                                                   Debtor(s)



                                                NOTICE OF MOTION

TO:    Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic
       notice through ECF
       William J. Broderick, Debtor(s), 1270 Forest Ave., Highland Park, IL 60035
       Sandra A. Broderick, Co-Debtor, 1270 Forest Avenue, Highland Park, IL 60035
       David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF



           PLEASE TAKE NOTICE that on 12/6/19, at 9:30AM, or as soon thereafter as counsel may be
  heard, I shall appear before the Honorable Judge A. Benjamin Goldgar, Bankruptcy Judge, in the
  courtroom usually occupied by him/her at the Park City Branch Court, Courtroom B, 301 Greenleaf
  Avenue, Park City, Illinois 60085-5725 or before any other Bankruptcy Judge who may be sitting in
  his/her place and stead, and shall then and there present this Motion of the undersigned, a copy of which
  is attached hereto and herewith served upon you, and shall pray for the entry of an Order in compliance
  therewith, at which time you may appear if you so desire.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on November 27, 2019 and as to the debtor and co-debtor by causing same to be mailed in a
  properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before
  the hour of 5:00 PM on November 27, 2019.

                                                                      _/s/ Peter Bastianen__
                                                                        Attorney for Movant

  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  14-17-02171
  NOTE: This law firm is a debt collector.
  Case 19-23977             Doc 23         Filed 11/27/19 Entered 11/27/19 15:31:48     Desc Main
                                             Document     Page 2 of 6


                                           CERTIFICATE OF SERVICE


        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on November 27, 2019 and as to the debtor and co-debtor by
causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on November 27, 2019.
  Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic notice
  through ECF
  William J. Broderick, Debtor(s), 1270 Forest Ave., Highland Park, IL 60035
  Sandra A. Broderick, Co-Debtor, 1270 Forest Avenue, Highland Park, IL 60035
  David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF



                                                                 __/s/Peter Bastianen___
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-17-02171


NOTE: This law firm is a debt collector.
  Case 19-23977       Doc 23    Filed 11/27/19 Entered 11/27/19 15:31:48            Desc Main
                                  Document     Page 3 of 6


                     UNITED STATES BANKRUPTCY COURT
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:                                 Case No.: 19-23977
                                       Chapter: 13
      William J. Broderick             Hearing Date: 12/6/19

                                                    Judge A. Benjamin Goldgar
                                       Debtor(s)


MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY OR
 IN THE ALTERNATIVE TO DISMISS THE CASE FOR FAILURE TO MAKE PLAN
                            PAYMENTS


       NOW COMES U.S. Bank National Association, as Trustee for Credit Suisse First
Boston Mortgage Securities Corp., Mortgage-Backed Pass-Through Certificates, Series 2004-
AR3, (hereinafter "Movant"), by and through its attorneys, Codilis & Associates, P.C., and
moves this Honorable Court pursuant to 11 U.S.C. §362(d) and §1301(c) for an Order granting
Movant relief from the automatic stay and co-debtor stay, or alternatively, for entry of an order
dismissing the case pursuant to 11 U.S.C. §1307, and in support thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 1270 Forest Avenue, Highland Park, IL 60035;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 8/26/19;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;
  Case 19-23977         Doc 23    Filed 11/27/19 Entered 11/27/19 15:31:48          Desc Main
                                    Document     Page 4 of 6


       5.      Pursuant to the plan, Debtor(s) is/are to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);


       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                  a)     As of 11/07/2019, the Debtor(s) is/are past due for the 9/1/19 payment,
                         and all amounts coming due since that date. Any payments received
                         after this date may not be reflected in this default;


                  b)     As of 11/07/2019, the total post-petition default through and including
                         11/1/19, is $8,851.14. Any payments received after this date may not be
                         reflected in this default;


                  c)     On 12/01/2019, the default will increase to $11,801.52 and will continue
                         to increase as additional amounts become due;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       8.      That sufficient grounds exist to dismiss this proceeding under 11 U.S.C. §1307 as:


                   a)    debtor’s failure to timely pay post-petition mortgage payments as
                         required under the plan and 11 U.S.C. §1322(b)(2) and (b)(5) constitutes
                         an unreasonable delay that is prejudicial to moving creditor and the case
                         should be dismissed under §1307(c)(1);
  Case 19-23977          Doc 23   Filed 11/27/19 Entered 11/27/19 15:31:48           Desc Main
                                    Document     Page 5 of 6


                    b)    debtor’s failure to timely pay post-petition mortgage payments as
                          required under the plan and 11 U.S.C. §1322(b)(2) and (b)(5) constitutes
                          “cause” and the case should be dismissed under the general provisions of
                          11 U.S.C. §1307;


                    c)    the default in post-petition mortgage payments constitutes a material
                          default under paragraph C of the Chapter 13 plan and case should be
                          dismissed under §1307(c)(6);


       9.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


       10.     JPMorgan Chase Bank, N.A., services the loan on the property referenced in this
Motion for Relief. In the event the automatic stay in this case is lifted/set aside, this case
dismisses, and/or the debtor obtains a discharge and a foreclosure action is commenced on the
mortgaged property, the foreclosure will be conducted in the name of U.S. Bank National
Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp., Mortgage-
Backed Pass-Through Certificates, Series 2004-AR3. Said entity, directly or through an agent,
has possession of the promissory note. The promissory note is either made payable to said entity
or has been duly endorsed.


       11.     That the subject note and mortgage are co-signed by Sandra A. Broderick and that
to the extent that the co-debtor stay of 11 U.S.C. §1301 applies to real estate loans, it applies to
Sandra A. Broderick and grounds exist for relief therefrom under 11 U.S.C. §1301(c)(1) as the
co-debtor received an ownership interest in the house and under 11 U.S.C. §1301(c)(3) if the
automatic stay is modified therein;
  Case 19-23977             Doc 23         Filed 11/27/19 Entered 11/27/19 15:31:48        Desc Main
                                             Document     Page 6 of 6


         WHEREFORE, U.S. Bank National Association, as Trustee for Credit Suisse First
Boston Mortgage Securities Corp., Mortgage-Backed Pass-Through Certificates, Series 2004-
AR3 prays this Court enter an Order pursuant to 11 U.S.C. Section 362(d) and Section 1301(c)
modifying the automatic stay and co-debtor stay as to Movant, or alternatively, for entry of an
order dismissing the case pursuant to 11 U.S.C. §1307, and for such other and further relief as
this Court may deem just and proper.
         Dated this November 27, 2019.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/Peter Bastianen_

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              14-17-02171


NOTE: This law firm is a debt collector.
